Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Antonio Owens appeals the district court’s order denying what it properly construed as a motion for reconsideration of the district court’s previous order denying Owens’ 18 U.S.C. § 3582(c)(2) (2012) motion for sentence reduction based on Amendment 782 to the Sentencing Guidelines. The district court had only one opportunity to apply Amendment 782 and modify Owens’ sentence. See United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010). Accordingly, we affirm the district court’? order. See United States v. Owens, No. 3:02-cr-00548-CMC-26 (D.S.C. Mar. 28, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid in the decisional process.
AFFIRMED